Citation Nr: 1544850	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  13-28 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for right knee medial meniscus tear with degenerative joint disease, currently evaluated as noncompensably disabling.

2.  Entitlement to an increased rating for lumbosacral strain with degenerative joint disease of the lumbar and thoracic spine, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for bilateral hearing loss disability, currently evaluated as noncompensably disabling.

4.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.  

5.  Entitlement to an initial evaluation in excess of 30 percent bilateral proliferative diabetic retinopathy with retinal detachments and pseudophakia.

6.  Entitlement to an initial evaluation in excess of 10 percent for diabetic peripheral neuropathy of the left lower extremity.

7.  Entitlement to an initial evaluation in excess of 10 percent for diabetic peripheral neuropathy of the right lower extremity.


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from February 1967 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, South Carolina.  

In addition to the issues listed above, the June 2012 rating decision also granted service connection for diabetes mellitus with erectile dysfunction and assigned a 20 percent evaluation.  The Veteran disagreed with the evaluation assigned, and this issue was included in the September 2013 statement of the case; however, the Veteran did not include this issue in his substantive appeal.  He was informed by letter in December 2013 that action on this issue had been discontinued based on his substantive appeal.  Thus, this issue is no longer in appellate status and will not be addressed by the Board.

The issues of entitlement to higher initial ratings for bilateral proliferative diabetic retinopathy and peripheral neuropathy of the lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Right knee medial meniscus tear with degenerative joint disease is manifested by full range of motion with no objective evidence of pain; there is no evidence of instability, frequent locking, or effusion.

2.  Lumbosacral strain with degenerative joint disease of the lumbar and thoracic spine is manifested by flexion to 85 degrees and combined range of motion of the thoracolumbar spine is to greater than 120 degrees; there is no evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, or of incapacitating episodes of intervertebral disc syndrome.

3.  Bilateral hearing loss disability is manifested by Level I hearing loss in the right ear and Level I hearing loss in the left ear.

4.  The veteran's service-connected bilateral tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for right knee medial meniscus tear with degenerative joint disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5024, 5257, 5258, 5259, 5260, 5261, 5262, 5263 (2015).

2.  The criteria for an evaluation in excess of 10 percent for lumbosacral strain with degenerative joint disease of the lumbar and thoracic spine have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5237, 5242, 5243 (2015).

3.  The criteria for a compensable evaluation for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Tables VI, VIA, VII; 4.86; Diagnostic Code 6100 (2015).

4.  Tinnitus is assigned the maximum schedular rating of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.25, 4.87, Diagnostic Code 6260 (2003), Diagnostic Code 6260 (2015); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A December 2011 letter discussed the evidence necessary to support the Veteran's claims of entitlement to increased ratings.  The Veteran was informed of the allocation of responsibilities between himself and VA.  He was also advised of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, VA and private treatment records have been obtained and associated with the record.  VA examinations were conducted, and the Board finds that they are adequate in that they were conducted by providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings.  In the September 2012 notice of disagreement, the Veteran reported that the examiner did not accurately evaluate his condition and that his illness/injury continues to get worse.  He did not explain which examination was inadequate and why nor did he indicate which disability or disabilities had worsened and in what manner.  Accordingly, remand of the issues decided herein is not warranted on the basis of that argument.  The Veteran has not otherwise identified any additional available evidence or information which could be obtained to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on average industrial impairment.  38 U.S.C.A. § 1155.   A proper rating of the Veteran's disability contemplates its history, 38 C.F.R. § 4.1, and must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.

In cases where the original rating assigned is appealed, as with the Veteran's tinnitus claim, consideration must be given to whether a higher rating is warranted at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that where entitlement to compensation has already been established and an increase in the disability rating is at issue, as with the claims for the Veteran's bilateral hearing loss, lumbar spine and right knee disabilities, the present level of disability is of primary concern.  38 C.F.R. §§ 4.1, 4.2 (2013); see also Francisco v. Brown, 7 Vet. App. 55 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  

The Board has concluded that the disabilities at issue have not significantly changed and that uniform evaluations are warranted for the period considered.

Where the criteria for a compensable rating are not met, a noncompensable rating will be assigned.  38 C.F.R. § 4.31 (2015).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

	Right Knee

The Veteran seeks a compensable evaluation for his right knee disability.

On VA examination in March 2012, the diagnosis was medial meniscus tear with degenerative joint disease.  The Veteran denied flare-ups that impacted functioning of the knee or lower leg.  Range of motion testing revealed 140 degrees of flexion and zero degrees of extension with no objective evidence of painful motion.  Following repetitive motion testing, there was no change in range of motion, and no functional impairment of the knee.  There was no pain on palpation.  Muscle strength was 5/5 on flexion and extension.  Stability testing was normal.  There was no evidence of recurrent patellar subluxation or dislocation.  The examiner noted that the Veteran had a history of meniscal tear, with no history of meniscectomy and no residual signs or symptoms.  There was no indication of frequent episodes of locking pain or effusion into the joint.  He further indicated that X-rays revealed arthritis on the right, but no evidence of patellar subluxation.  He noted that the disability did not affect the Veteran's ability to work.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Normal range of knee motion is extension to 0 degrees and flexion to 140 degrees.  38 C.F.R. § 4.71, Plate II (2015).

Ankylosis of the knee warrants a 30 percent evaluation if it is favorable at full extension or in slight flexion between zero and 10 degrees.  It warrants a 40 percent evaluation if it is in flexion between 10 and 20 degrees.  If ankylosis is in flexion between 20 and 45 degrees, a 50 percent evaluation is warranted.  If ankylosis is extremely unfavorable at an angle of 45 degrees or more, a 60 percent evaluation is warranted.  38 C.F.R. § 4.71a, DC 5256.

Instability of the knee is evaluated pursuant to 38 C.F.R. § 4.71a, DC 5257.  Under that Diagnostic Code, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability.  A 10 percent evaluation is assigned where there is slight impairment.  A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe.

Under DC 5258, a 20 percent evaluation, the highest and only rating available under that schedular provision, may be assigned where there is evidence of dislocated semilunar cartilage, with frequent episodes of 'locking,' pain, and effusion into the knee joint.

DC 5259 provides for a 10 percent evaluation for removal of semilunar cartilage, symptomatic.

A noncompensable evaluation is appropriate where flexion is limited to 60 degrees.  A 10 percent rating is warranted where flexion of the leg is limited to 45 degrees and a 20 percent rating is warranted where flexion is limited to 30 degrees.  Where flexion is limited to 15 degrees, a 30 percent rating is warranted.  38 C.F.R. § 4.71a, DC 5260.

A noncompensable evaluation is warranted where extension of the leg is limited to 5 degrees; a 10 percent rating is appropriate where extension of the leg is limited to 10 degrees; and a 20 percent rating is warranted for extension limited to 15 degrees. A 30 percent rating is for assignment for extension limited to 20 degrees, a 40 percent evaluation is warranted for extension limited to 30 degrees, and a 50 percent evaluation is for application where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

The VA Office of General Counsel (GC) has issued opinions pertinent to claims of entitlement to higher evaluations for knee disabilities.  Two of those GC opinions reflect that a Veteran who has limitation of motion and instability of the knee may be evaluated separately under Diagnostic Codes 5003 and 5257 provided additional disability is shown.  VAOPGCPREC 23-97 (July 1, 1997); VAOGCPREC 9-98 (August 14, 1998).

Another VA GC Precedent Opinion, VAOPGCPREC 9-2004 (September 17, 2004), held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under diagnostic codes 5260 and 5261 to adequately compensate for functional loss associated with injury to the leg.

As noted, the Veteran's right knee disability is currently evaluated as noncompensably disabling.  This rating contemplates flexion of the knee limited to 60 degrees and extension limited to 5 degrees.  A higher evaluation requires evidence demonstrating flexion limited to 45 degrees or extension limited to 10 degrees.  A compensable evaluation is also warranted where there is slight impairment resulting from subluxation or lateral instability.  None of these findings are shown by the medical evidence of record, and there is no functional impairment that more closely approximates such findings.  Rather, examination has shown that the Veteran retains full, pain free motion of the right knee, and that there is no instability on examination.  In this regard, the Board observes that the Veteran has reported that his leg sometimes gives way.  The Veteran is competent to report that his leg sometimes gives way and such reports are considered credible and probative.  However, the objective evidence does not show that he has instability of the knee joint.  Rather, stability testing in 2012 was normal, and there was no indication of recurrent patellar subluxation or dislocation.  Although the Veteran is competent to report the occurrence of giving way of the leg, the medical evidence is the most probative as to whether such giving way results from instability or subluxation of the knee joint.  Accordingly, a compensable rating based on instability or subluxation is not warranted.  Moreover, there is no ankylosis or functional impairment resulting from the meniscal tear and the evidence does not show frequent locking, effusion and pain into the joint.  

The Board acknowledges the Veteran's reports of pain referable to his right knee.  See DeLuca.  As the Veteran has noncompensable limitation of motion, a 10 percent rating could be assigned pursuant to Diagnostic Code 5003 if there is limitation of motion that is objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Such is not shown in this case.  Evidence of swelling or painful motion was not shown on examination on in the VA treatment records.  

The Veteran reports having pain.  However, pain itself does not constitute functional loss but may result in functional loss if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011) (quoting 38 C.F.R. § 4.40); see also, Lichtenfels v. Derwinski, 1 Vet.App. 484 (1991) (painful motion due to arthritis is deemed to be limited motion).  Neither the lay nor medical evidence reflects the functional equivalent of limitation of motion.  The Veteran did not have flare-ups that affected functioning and the examiner found that the Veteran had normal range of motion that was painless to include on repetition.  Accordingly, a compensable evaluation pursuant to Diagnostic Codes 5003, 5260 or 5261 is not warranted.  

The Board therefore finds that the current noncompensable evaluation is appropriate for the Veteran's right knee disability.  The Veteran's reports of pain and giving way have been considered and are found to be competent, probative and credible.  However, in this case, the more probative evidence consists of that prepared by an examiner following physical examination, and such evidence, as discussed above, demonstrates that the currently assigned evaluation for the Veteran's right knee disability is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

	Spine

The Veteran is currently in receipt of a 10 percent evaluation for his lumbosacral spine disability.  He seeks a higher evaluation.

On VA examination in March 2012, the diagnoses were lumbosacral strain, degenerative joint disease of the lumbar spine, and degenerative disc disease of the lumbar and thoracic spine.  The Veteran endorsed flare-ups, stating that during a flare, it was hard to do anything.  He did not report how often flare-ups occurred.  Range of motion testing revealed 85 degrees of flexion with no objective evidence of painful motion, 15 degrees of extension with pain at 10 degrees, lateral flexion to 25 degrees with pain at 20 degrees bilaterally and rotation to 25 degrees with pain at 20 degrees bilaterally.  Following repetitive use testing, there was no change in range of motion and no functional loss or impairment.  There was no localized tenderness or pain to palpation and no guarding or muscle spasm.  Muscle strength testing was normal, and there was no muscle atrophy.  Deep tendon reflexes and sensory examination were normal.  There was no radiculopathy and no other neurologic abnormality.  The examiner indicated that imaging studies revealed mild degenerative disc disease and degenerative joint disease of the lumbar spine.  He concluded that the disability had no impact on the Veteran's ability to work.    

The general rating formula for disease and injures of the spine, specifically, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, provides as follows:

A 10 percent evaluation for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

A 40 percent rating for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating for unfavorable ankylosis of the entire spine.

Normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees and left and right lateral rotation are 0 to 30 degrees.  The normal combined range of motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, DCs 5235-5243 (2015).  

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 (1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  Ankylosis has also been defined as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

Intervertebral disc syndrome (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes warrants a maximum 60 percent rating when rating based on incapacitating episodes, and such is assigned when there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past 12 months.  Note 1 provides that for the purposes of evaluations under DC 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurological manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  38 C.F.R. § 4.71a, DC 5243 (2015).

As noted, the Veteran's lumbar spine disability is currently evaluated as 10 percent disabling.  This rating contemplates forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A higher evaluation requires evidence demonstrating forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Such is not shown by the record.  The Veteran had flexion to 85 degrees and combined range of motion was to greater than 120 degrees.  There was no muscle spasm or guarding.  Thus, the Board concludes that a higher evaluation for the Veteran's lumbosacral strain is not for application.  

The Board has also considered whether a higher evaluation is warranted pursuant to the criteria for rating intervertebral disc syndrome.  However, there is no evidence in the record of incapacitating episodes characterized by acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician.  Accordingly, a higher evaluation pursuant to the criteria for evaluating intervertebral disc syndrome is not for application.  

The Board finds competent, credible and probative the Veteran's report that he has flare-ups during which it is hard to do anything.  See DeLuca.  However, neither the lay nor medical evidence reflects the functional equivalent of limitation of motion nor the functional equivalent of limitation of flexion required to warrant the next higher evaluation for the period considered.  The VA examiner considered whether there was any additional limitation following repetitive use and determined that there was not.  He also determined that there was no functional impairment and no effect on employment.  Accordingly, the Board finds that the Veteran's reported flare-ups are contemplated by the currently assigned rating.  

The Board therefore finds that the current 10 percent evaluation is appropriate for the Veteran's low back disability and that the evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert.

	Hearing Loss Disability

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  38 C.F.R. § 4.85(a) and (d) (2015).

To evaluate the degree of disability for service-connected bilateral hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2015).  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next highest Roman numeral.  38 C.F.R. § 4.86.  The evidence demonstrates that the appellant did not have a threshold of 55 decibels or more at the indicated frequencies or a puretone threshold of 30 or less at 1000 Hertz and 70 or more at 2000 Hertz.  As such, § 4.86 does not apply.

Examinations are conducted using the controlled speech discrimination tests, together with the results of the puretone audiometry test.  The horizontal lines in table VI, referenced in 38 C.F.R. § 4.85, represent nine categories of percent of discrimination based upon the controlled speech discrimination test.  The vertical columns in table VI represent nine categories of decibel loss based upon the puretone audiometry test.  The numeric designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss; thus, for example, with a percent of discrimination of 70 and average puretone decibel loss of 64, the numeric designation is V for one ear.  The same procedure will be followed for the other ear. The numeric designations are then applied to Table VII, also referenced in 38 C.F.R. § 4.85, to determine the Veteran's disability rating.

On VA examination in March 2012, the Veteran's history was reviewed.  Audiometric testing revealed the following puretone thresholds:




HERTZ



1000
2000
3000
4000
Average
RIGHT
15
55
65
65
50
LEFT
25
50
70
80
56

Speech discrimination scores were 96 percent bilaterally.  The examiner indicated that the Veteran's hearing loss impacted ordinary conditions of daily life, including ability to work.  He specified that the Veteran reported difficulty understanding speech in many environments, even when wearing his hearing aids.  

The Board observes that application of the regulation to the findings of the September 2011 examination results in a numeric designation of I for the right ear and I for the left.  A noncompensable evaluation is warranted when those values are applied to Table VII.  38 C.F.R. § 4.85, 4.85, Diagnostic Code 6100 (2015).   As such, the currently assigned noncompensable evaluation is correct.

The Board does not doubt the sincerity of the Veteran's assertions regarding his hearing loss.  However, the Board must apply the regulation as it is currently written, which requires objective audiometric testing at certain levels to qualify for compensation.  The more probative evidence consists of that prepared by skilled professionals, and such evidence demonstrates that the currently assigned evaluation for the Veteran's hearing loss disability is appropriate.  The evidence preponderates against a finding that an increased evaluation is warranted.  As such, the appeal is denied.  Gilbert.

	Tinnitus

The Veteran has requested a higher initial evaluation for tinnitus.  The RO denied the Veteran's request because under diagnostic code 6260 the maximum evaluation for tinnitus is 10 percent.  The Veteran appealed that decision to the Board. 

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005) the Court held that the pre-1999 and pre-June 13, 2003 versions of diagnostic code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran to a single disability evaluation for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted. 

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus. 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 

Extraschedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disabilities are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria found in the rating schedule for those disabilities shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  In particular, the Veteran has limitation of motion and pain related to his lumbar spine disability and reports pain related to his right knee disability.  The criteria for the evaluation of these disabilities specifically contemplate functional impairment due to pain.  Therefore, it cannot be said that the criteria under which these disabilities are evaluated do not contemplate this Veteran's symptoms. 

The Board notes the Veteran's complaint that his hearing loss disability results in difficulty communicating in situations where there is significant background noise.  Although the assignment of disability evaluations is based on a mechanical application of numerical tables to the numerical findings upon audiological evaluation, the Board finds that the numerical criteria in the rating schedule contemplate the impairment of function that is experienced by the Veteran.  Specifically, the Board determines that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.

The rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25,200 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids. VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  Id.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17,295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is contemplated by the current schedular rating criteria.

The Board acknowledges the Veteran's statements regarding the functional impact of his bilateral hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  However, the Board has determined that the Veteran's complaints of hearing difficulty have been considered under the numerical criteria set forth in the rating schedule.  

Similarly, the symptoms of tinnitus are contemplated by the rating criteria.  During the 2012 VA examination the Veteran reported that the tinnitus did not impact the ordinary conditions of daily life, including the ability to work.  
 
The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). In this case, in addition to the disabilities addressed herein, the Veteran is in receipt of a 30 percent evaluation for diabetic retinopathy, a 20 percent evaluation for diabetes mellitus, and 10 percent evaluations for peripheral neuropathy of each lower extremity.  The record reflects that the Veteran has at no point during the current appeal indicated that his service-connected low back, right knee, tinnitus and bilateral hearing loss disabilities result in further impairment when viewed in combination with these other service-connected disabilities.  

In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In short, there is nothing in the record to indicate that the Veteran's low back, right knee, tinnitus or hearing loss disabilities cause impairment over and above that which is contemplated in the assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.

Finally, the Board observes that the Court has held that a request for an increase in benefits should be inferred as a claim for special monthly compensation (SMC) regardless of whether it has been raised by the Veteran or previously adjudicated.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991).  Moreover, VA's governing regulations direct the Board to review a claim for SMC in the first instance if reasonably raised by the record.  In this case, however, the Board concludes that the issue of entitlement to SMC has not been raised by the record.  The record does not reflect, nor does the Veteran argue, that he has loss of function that requires additional compensation under 38 C.F.R. § 3.350.  


ORDER

Entitlement to a compensable evaluation for right knee medial meniscus tear with degenerative joint disease is denied.

Entitlement to an evaluation in excess of 10 percent for lumbosacral strain with degenerative joint disease of the lumbar and thoracic spine is denied.

Entitlement to a compensable evaluation for bilateral hearing loss disability is denied.

Entitlement to an initial evaluation in excess of 10 percent for tinnitus is denied.


REMAND

The Veteran seeks a higher initial evaluation for his diabetic retinopathy.  The Board observes that the Veteran has, on various occasions, reported a history of surgery for detached retinas.  In April 2011, he reported that he had undergone surgery in each eye in the previous few months.  In a September 2011 statement, he indicated that he had undergone surgery in the left eye in November 2000 and on the right in September 2010.  In January 2012, he reported that he had undergone surgery on his left eye in November 2000.  The March 2012 VA examination report also suggests that the Veteran has undergone cataract surgery.  None of the records pertaining to this treatment have been obtained.  The Veteran should be afforded the opportunity to identify records pertaining to treatment of his eyes so that they may be considered in the evaluation of his visual disability.  

The Board also notes that a VA peripheral nerves examination was conducted in January 2015.  A supplemental statement of the case was not issued following that examination.  In August 2015, the Veteran declined to waive AOJ review of this evidence.  As such, the issue of entitlement to higher valuations for diabetic peripheral neuropathy of the lower extremities must be remanded for such review and issuance of a supplemental statement of the case.  See 38 C.F.R. § 19.31.

In light of the above discussion, the Board has determined that additional development is necessary with respect to the issues referenced above.  Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide or identify medical records from all practitioners whom he has seen for treatment of his eye disability.  If the Veteran completes and returns any necessary authorization forms, attempt to obtain the identified records.

2.  Complete any additional development indicated.  

3.  Then readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case, which considers the results of the VA peripheral nerve  examination conducted in January 2015, and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


